Exhibit 10.1 [ex10-1_110806.htm]

 

Healthways, Inc. (the “Company”)

 

Summary of 2007 Incentive Bonus Plan

 

On November 2, 2006, the Compensation Committee of the Company’s Board of
Directors approved the bonus criteria for fiscal year 2007 under the Company’s
2007 Incentive Bonus Plan (the “2007 Plan”), which consists of performance-based
cash awards made under the Company’s 1996 Stock Incentive Plan, as amended.
Under the 2007 Plan, all of the Company’s employees, including its Named
Executive Officers, defined below, are eligible for performance-based awards if
the Company attains its targeted performance goals.

 

For fiscal year 2007, awards made under the 2007 Plan will be predicated on
achieving targeted earnings per share as well as meeting certain individual
qualitative goals and objectives, as determined by the Compensation Committee of
the Board of Directors. Under the 2007 Plan, in the event minimum earnings per
share targets are met, the Named Executive Officers may receive awards up to the
percentages of their base salary set forth below. However, in the event the
Company’s performance materially exceeds its targeted earnings per share and the
Named Executive Officer meets his or her individual goals and objectives, awards
to Named Executive Officers could exceed the amounts set forth below. Below are
the award percentages at target for the Company’s Chief Executive Officer and
the individuals the Company currently expects to be its four most highly
compensated executive officers for fiscal 2006 (the “Named Executive Officers”):

 

 

Named Executive Officer

FY ’07 Bonus % at Target

Ben R. Leedle, Jr., Chief Executive Officer

60%

Donald B. Taylor, Executive Vice President Alliances

45%

James E. Pope, Executive Vice President and Chief Operating Officer

45%

Matthew Kelliher, Executive Vice President

45%

Robert E. Stone, Executive Vice President and Chief Strategy Officer

45%

 

 

 

 

 

 

 